Citation Nr: 0512123	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  04-14 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
leg condition.





ATTORNEY FOR THE BOARD

T. Byers, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1997 to 
August 1998.

This case comes before  the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.   

As a preliminary matter, the Board notes that the RO 
characterized the issue in this case as that of service 
connection for bilateral leg condition.  The Board finds that 
the RO, by its silence, apparently conceded that the veteran 
had submitted sufficient evidence to reopen the claim of 
entitlement to service for bilateral leg condition. However, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that in a matter such as this the Board has 
a legal duty to consider the issue of whether new and 
material evidence has been submitted to reopen the claim 
regardless of the RO's actions.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995).  Furthermore, if the Board finds that no new 
and material evidence has been submitted, it is bound by a 
statutory mandate not to consider the merits of the case.  
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, 
the issue of whether new and material evidence had been 
received to reopen the veteran's claim seeking entitlement to 
service connection for bilateral leg condition is addressed 
below.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  In a December 1999 rating decision, the RO denied the 
veteran's claim of service connection for bilateral leg 
condition.  She was notified of this decision and of her 
appellate rights that same month.  The veteran did not file a 
timely appeal with respect to this issue, and this decision 
is final.

3.  The evidence associated with the claims file since the 
December 1999 rating decision does not raise a reasonable 
possibility of substantiating the claim of service connection 
for bilateral leg condition.


CONCLUSIONS OF LAW

1.  The unappealed December 1999 rating decision, which 
denied entitlement to service connection for bilateral leg 
condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2004).

2.  The evidence received since the December 1999 rating 
decision which relates to the issue of service connection for 
bilateral leg condition is not new and material, and the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The Board observes, however, that the VCAA appears to have 
left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
(West 2002).  It is specifically noted that nothing in the 
VCAA shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show her entitlement to 
service connection via RO letter dated June 2003, rating 
decision issued in July 2003; and statement of the case (SOC) 
issued April 2004.  Specifically, the appellant has been 
informed that her claim seeking entitlement to service 
connection for a bilateral leg condition had been previously 
denied.  She was further informed of what evidence that would 
be considered new and material, and of the need to provide 
evidence showing that her claimed bilateral leg condition is 
related to her active duty service.  In addition, the June 
2003 RO letter and the April 2004 SOC also provided the 
veteran with specific information concerning the VCAA.  Thus, 
no further notices are required.  See Quartuccio, supra. 

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  The Board notes that in the veteran's letter dated 
April 2004 and in the Report of Contact dated April 2004, the 
veteran cites clinic records from three Army treatment 
facilities:  the Moncrief Army Community Hospital to include 
the hospital's physical therapy clinic and the McWephy Troop 
Medical Clinic.  As these records are already on file as part 
of the veteran's service medical records, the Board is under 
no obligation to request these records a second time.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

As previously indicated, the requirement of submitting new 
and material evidence to reopen a claim is a material legal 
issue that the Board is required to address on appeal.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In 
this case, in a December 1999 rating decision, the RO denied 
the veteran's claim of service connection for bilateral leg 
condition.  She was notified of this decision and of her 
appellate rights that same month.  The veteran did not file a 
timely appeal with respect to this issue, and this decision 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2004).

A claim based on the same factual basis may not be 
considered.  See 38 C.F.R. § 20.1103 (2004).  The exception 
to this rule is 38 U.S.C.A. § 5108 (West 2002), which states, 
in part, that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  In this respect, in April 2003, the 
veteran submitted a statement indicating that she was seeking 
to reopen her previously denied claim.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001 separately defines "new" as not 
previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In this 
case, the Board notes that the provisions of 38 C.F.R. § 
3.156(a), the version following the regulatory change, are 
applicable in the appellant's case as the claim was filed (in 
April 2003) after August 29, 2001.

As discussed above, in a December 1999 rating decision, the 
veteran was denied service connection for bilateral leg 
condition on the grounds that the evidence did not show any 
current disability which was incurred in or aggravated by 
military service.  In fact, the RO pointed out that VA 
examination of the lower extremities in August 1999 was 
normal.  Since the December 1999 rating decision, the veteran 
has not submitted any additional medical evidence.  

Upon a review of the evidence, the Board finds that there is 
no new and material evidence.  Simply put, there remains a 
lack of medical evidence indicating the veteran's claimed 
bilateral leg condition was incurred in or aggravated by 
service.  The Board recognizes the veteran's sincere belief 
in this respect, but, without the appropriate medical 
training, her opinions are not significant enough, standing 
alone, to warrant reopening a claim, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions), or 
provide a sufficient basis for reopening the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).

Based on the foregoing, the Board finds that the recently 
submitted evidence does not warrant a reopening of the 
veteran's claim of service connection for the bilateral leg 
condition in that there is no new and material evidence, 
raising a reasonable possibility of substantiating the claim.  
Accordingly, the appellant's claim of service connection for 
the bilateral leg condition is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


ORDER

As new and material evidence has not been submitted, the 
appellant's claim for service connection for bilateral leg 
condition is not reopened.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


